                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


ANTOINE RA’ID BEY,

                       Plaintiff,

       v.                                                    Case No. 18-C-1987

MILWAUKEE COUNTY JAIL, et al.,

                       Defendants.


               ORDER ADOPTING REPORT AND RECOMMENDATION
                         AND DISMISSING PETITION


       Petitioner Antoine Ra’id Bey filed a petition for writ of habeas corpus on behalf of Phillip

E. Cochran pursuant to 28 U.S.C. § 2254. On December 19, 2018, Magistrate Judge Nancy Joseph

screened his petition and filed a Report and Recommendation. In that Report and Recommendation,

the Magistrate Judge recommends that the petition be dismissed. Bey has not filed an objection to

this recommendation. After careful consideration of the Report and Recommendation as well as

the record as a whole, the court adopts the Report and Recommendation of the Magistrate Judge and

orders the petition DISMISSED. Petitioner’s motion to proceed without prepayment of the filing

fee (ECF No. 7) is DENIED as moot. A certificate of appealability is DENIED. I do not believe

that reasonable jurists would believe that Petitioner made a substantial showing of the denial of a

constitutional right. The Clerk is directed to enter judgment forthwith.

       SO ORDERED this 4th day of January, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court
